Citation Nr: 0833255	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-24 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
PTSD and assigned a 30 percent disability evaluation 
effective February 27, 2004.

The veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge in July 2008.  A transcript of 
the hearing is associated with the appellant's claims folder.


FINDING OF FACT

The manifestation of symptoms for service-connected PTSD 
include trouble with memory, focus and concentration; 
anxiety; depression; impaired sleep; nightmares and frequent 
intrusive thoughts about Vietnam; and difficulty establishing 
and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
50 percent, but no more, for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.7, 4.126, 4.130 including 
Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At a September 2004 VA examination, the veteran was 
cooperative, well dressed, and well groomed.  His speech was 
clear.  Thought processes were logical, goal directed, and of 
normal speed.  There was no evidence of psychosis or organic 
impairment.  Overall, the examiner noted his dominant mood 
was euthymic.  He did express some appropriate dysphoria when 
discussing his Vietnam stressors.  Otherwise, he appeared to 
be in no acute psychiatric distress.  He had ongoing sleep 
problems with prolonged latency and frequent awakening.  He 
had nightmares about three times a week with occasional night 
sweats and occasional tossing and turning in bed.  He had 
strong intrusive thoughts on a frequent basis but no 
flashbacks.  He had avoidance phenomena but no emotional 
numbing.  His concentration was clinically intact.  He had a 
strong startle response and feelings of hypervigilance.  In 
the past anger had been a major problem for him.  He did have 
some intermittent anxiety and depression.  Several years ago 
he did have some transient suicidal thoughts, but none 
recently.  The veteran was competent to manage his own 
affairs for VA purposes.  The veteran was assessed a Global 
Assessment of Functioning (GAF) score of 70.

VA treatment records dated July 2006 to November 2007 shows 
treatment for PTSD with the veteran's primary complaints of 
panic attacks, suboptimal sleep and night sweats/nightly 
startle.  A March 2007 psychiatry note indicated the veteran 
had been getting relief of his PTSD symptoms (anxiety, panic 
attacks, hypervigilence, irritability, difficulty interacting 
with others, poor sleep, and nightmares) with Citalopram and 
Prazosin.  The examination showed the veteran to be well 
groomed and kempt in no acute distress.  He was sitting 
without increase or decrease in psychomotor activity.  Mood 
was noted as good, affect was cautious, guarded, and blunted.  
Thoughts were linear and logical with no looseness of 
association or flight of ideas.  Content revealed no 
hallucinations or delusions.  The veteran was not suicidal or 
homicidal.  In November 2007 the veteran was seen for 
complaints of chest pain.  The assessment was atypical chest 
pain.  It was noted that assuming exercise treadmill test was 
negative; it would be presumed there was likely a large 
psychogenic component to his symptoms, perhaps related to his 
PTSD and personal stressors.  

At a September 2007 VA examination, it was noted that the 
veteran had a history of volatile relationships and anger 
outbursts.  The veteran was taking Celexa, Prazosin, and 
Trazodone.  Psychotherapy within the past year included 
seeing a psychiatrist every three months and a counselor 
weekly.  The examination showed the veteran to be fully 
oriented.  His appearance and hygiene were appropriate.  
There were no unusual behaviors or mannerisms.  His mood was 
slightly depressed.  He communicated easily and well.  Speech 
production was unremarkable.  He complained of poor 
concentration and inability to focus on anything.  He did not 
have panic attacks, though for a period of one year had 
claustrophobia.  He endorsed suspiciousness.  He stated he 
did not trust a lot of people.  He had a habit of doing 
background checks on people that he met.  There was no 
history of delusions or hallucinations and none were 
elicited.  He did have an ordering compulsion.  Thought 
processes were logical and goal directed.  Judgment and 
insight were intact.  Abstract thinking was adequate.  He had 
no complaints of memory and no problems were elicited.  He 
did not have current suicidal thoughts.  He did have 
homicidal thoughts that he found satisfying, but he stated 
that he would never act on those thoughts.  

The examiner noted the veteran did have behavioral, 
cognitive, social, and affective symptoms attributed to PTSD.  
The examiner noted that the veteran had no difficulty 
managing activities of daily living.  He did have difficulty 
establishing and maintaining effective work and social 
relationships.  He had been unable to maintain a marriage 
after five marriages.  He was unable to maintain his family 
role functioning, though he was working at not hollering at 
his 12 year old son.  He had occasional interference with 
recreation or leisurely pursuits.  He had occasional 
interference with physical health.  The veteran had no 
difficulty understanding complex commands.  He did not appear 
to pose any threat of persistent danger or injury to himself 
or to others.  The veteran was capable of managing his 
benefit payments.  The veteran was assessed a GAF score of 
60.

Vet Center dated March 2004 to October 2007 showed persistent 
depressed mood, exacerbated more recently by his marital 
relationship.  Other symptoms noted were decreased 
concentration, intrusive thoughts, and sleep disturbance.

VA treatment records dated February to March 2008 show 
continued treatment for depression, anxiety, decreased 
concentration, and difficulty sleeping.  

At his July 2008 Travel Board hearing, the veteran testified 
that he had problems with his memory and depression.  He also 
noted problems with relationships as he had been married five 
times.  The veteran indicated that he was not currently 
working.  He last worked in February 2006 in a ministry.  He 
indicated he did not sleep well and had night sweats.  He 
noted that his anxiety comes and goes.  He saw a psychiatrist 
every three months and has been prescribed medication for his 
PTSD symptoms.  

Critera and anaylsis

The veteran seeks an initial evaluation in excess of 30 
percent for his service connected PTSD.  This appeal arises 
from an initial grant of service connection, which assigned 
the initial disability evaluation.  Therefore, it is not the 
present level of disability that is of primary importance.  
Instead, the entire period in question must be considered to 
ensure that consideration is given to the possibility of 
staged ratings, that is, separate ratings must be assigned 
for separate periods of time based on the facts found.  The 
Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. at 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected PTSD has been rated as 30 
percent disabling from February 27, 2004.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted, for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

Based on this evidence, the Board concludes that the 
veteran's symptomatology meets the criteria for a rating in 
excess of 30 percent based on the factors such as that the 
veteran had trouble sleeping, including nightmares of 
Vietnam; had other intrusive thoughts about Vietnam; and had 
trouble with his memory, focus and concentration.  The Board 
finds that these symptoms more closely approximate the 
criteria for a 50 percent rating than a rating of 30 percent.  
See 38 C.F.R. § 4.7 (2007).  Notably, the doctor specifically 
stated there were no suicidal ideations or current homicidal 
ideations.  Additionally, the veteran was capable of handling 
his own finances which suggests that he had the ability to 
function independently.  Also absent was any mention of 
hallucinations, compulsions, delusions, spatial distortions, 
or neglect of personal hygiene and appearance.  An absence of 
such symptomatology makes a rating in excess of 50 percent 
inappropriate given the schedular criteria mentioned above, 
as based on the evidence of record.  Therefore, an evaluation 
of 50 percent, but no more, is granted.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's April 2004 and March 2006 notice letters described 
the evidence necessary to file a claim for service 
connection, and met all of the requirements noted above; 
including informing the veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim was received by VA.  As for the issue of an increased 
initial evaluation for the veteran's service connected PTSD, 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective dates 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board finds no prejudice to the appellant in proceeding 
with the present decision.  He appealed the disability 
evaluation assigned to PTSD.  In a November 2007 Supplemental 
Statement of the Case the veteran was later provided with 
information concerning relevant diagnostic codes and their 
application, and the veteran made statements, through his 
representative, indicating actual knowledge of what would be 
required for the increased evaluation.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for the service 
connected and increased initial evaluation claims.  38 
U.S.C.A. § 5103A (a), (b), (c) (West 2002 & Supp. 2007).  
Specifically, the RO secured and associated with the claims 
file all evidence pertinent to this claims, including service 
medical records, VA examinations, and VA treatment records.  
The veteran testified at a July 2008 Travel Board hearing.

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in March 2006.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

An initial evaluation of 50 percent for service-connected 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


